DISSENTING OPINION
I cannot agree with the construction placed on § 6-2332, Burns' 1933 by the majority opinion in this case. I believe the opinion of this court in the case of Johnson et al. v. Snyder et al.
(1924), 82 Ind. App. 215, 142 N.E. 877, where a transfer was denied by the Supreme Court, has established a rule of property which is controlling in the case before us. There this court squarely held this provision of the statute did not apply to intestate property. I feel the majority opinion has unjustifiably narrowed the import of our decision in that case. The majority opinion, in referring to this decision, says the holding that § 6-2332, supra, has no application to property of which the decedent died intestate is correct "because the statute requiring election could have no application to property of which the decedent died intestate, when he died leaving a widow who under the law took all." On principle it seems immaterial whether all of the property of which a decedent dies intestate or only a part of such property goes to a surviving widow under the law.
In support of their position the majority quote as follows from the case of O'Harrow et al. v. Whitney et al. (1882),85 Ind. 140:
"`An election presupposes a choice between inconsistent rights . . . If the law had cast the entire estate upon the widow, the acceptance of a portion of it under a will would not preclude her from claiming the residue under the law, for the obvious reason that she has made no election between inconsistent rights. The acceptance, under a will, of that which belongs to a widow by the law, is no election at all; such acceptance is an idle ceremony that in no manner precludes her from claiming her rights under the law.'" *Page 258 
It is equally apparent to me that where the law casts a portion of an estate upon the widow, the acceptance of a portion of said property under the will would likewise not conclude her from claiming the residue of such portion under the law if the husband died intestate as to such property.
I believe the decision in the case of Johnson et al. v.Snyder et al. supra, meant just what it said, that the election statute here considered has no application to intestate property. I recognize the decision in that case was not in harmony with the decision of the Supreme Court in the case of Collins v.Collins et al. (1890), 126 Ind. 559, 25 N.E. 704, 28 N.E. 190, relied on in the majority opinion. While the Collins case,supra, was not referred to in Johnson et al. v. Snyder etal., supra, inasmuch as the Supreme Court denied transfer, I regard that case as having, in effect, overruled the Collins case. Smith v. State, ex rel. (1907), 169 Ind. 260, 82 N.E. 450; First Nat. Bank of Goodland v. Pothuisje (1940),217 Ind. 1, 5, 25 N.E.2d 436.
Section 6-2312, Burns' 1933, provides as follows:
"Every rule of descent or distribution prescribed by this act shall be subject to the provisions made in behalf of the surviving husband or wife of the decedent."
I believe the construction I have placed on the case of Johnsonet al. v. Snyder et al. supra, is in accord with the legislative intent as expressed in the foregoing provision of the statute.
I believe the judgment of the Clinton Circuit Court should be affirmed. If the appellees had assigned cross-errors I would feel the trial court's judgment should be modified to give the widow's estate one-half of the intestate property.
NOTE. — Reported in 63 N.E.2d 426. *Page 259